Filed 10/15/13 In re Z.O. CA2/4
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                 DIVISION FOUR




In re Z.O., a Person Coming Under the                                B246619
Juvenile Court Law.
                                                                     (Los Angeles County
                                                                     Super. Ct. No. CK86430)

LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN AND
FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

E.O.,

         Defendant and Appellant.



         APPEAL from an order of the Superior Court of Los Angeles County, Veronica
McBeth. Affirmed.
         Patricia K. Saucier, under appointment by the Court of Appeal, for Defendant and
Appellant.
         John F. Krattli, County Counsel, James M. Owens, Assistant County Counsel, and
Navid Nakhjavani, Deputy County Counsel, for Plaintiff and Respondent.
                                    INTRODUCTION


       E.O. (Mother) appeals from an order of the juvenile court terminating her parental
rights to her daughter, Z.O. Mother’s sole contention on appeal is that the Los Angeles
County Department of Children and Family Services (DCFS) failed to comply with the
inquiry and notice requirements of the federal Indian Child Welfare Act of 1978 (ICWA)
(25 U.S.C. § 1901 et seq.) and the analogous California statutes governing custody
proceedings involving Indian children (Welf. & Inst. Code, § 224 et seq.).1 We conclude,
based upon the certified documents provided to us by DCFS with its motion to augment
the record on appeal, which motion we grant, that the inquiry and notice conducted was
in full compliance with the requisites of the statute and therefore affirm the order
terminating parental rights.


                 FACTUAL AND PROCEDURAL BACKGROUND


       Z.O. (born in Apr. 2010) was removed from Mother’s custody in February 2011
based on a referral alleging Mother had physically attacked the maternal grandmother in
the child’s presence. A relative advised DCFS that the family had native American
Indian ancestry. DCFS sent notices to the appropriate tribes as required by the ICWA.
       At the jurisdiction hearing held on April 26, 2011, the juvenile court received into
evidence a last minute information form dated March 17, 2011, as well as a last minute
information form dated April 26, 2011, to which DCFS had attached the certified return
receipts of the ICWA notices DCFS had sent to the relevant tribes, the Bureau of Indian
Affairs (BIA), and the Secretary of the Interior. Although not contained in the clerk’s
transcript prepared for this appeal, it appears the last minute information form dated
March 17, 2011, and its accompanying attachments included the notices DCFS had sent
to the tribes, the BIA, and the Secretary of the Interior. Finally, DCFS filed with the
court the letters it had received from the noticed tribes stating Z.O. was not a member and

1      All undesignated section references are to the Welfare and Institutions Code.

                                              2
was not eligible for membership in their respective tribes. The court sustained the section
300 petition, and found that the ICWA did not apply to this case.
       In June 2012, the court held a 12-month review hearing at which it terminated
family reunification services. In January 2013, the court held a section 366.26 hearing
and terminated parental rights, ordering adoption by the maternal aunt as the permanent
plan for Z.O.
       This appeal followed.


                                        DISCUSSION


       Pursuant to 25 United States Code section 1912(a): “In any involuntary
proceeding in a State court, where the court knows or has reason to know that an Indian
child is involved, [DCFS] shall notify the parent or Indian custodian and the Indian
child’s tribe, by registered mail with return receipt requested, of the pending proceedings
and of their right of intervention.” Section 224.2, subdivision (a)(1) similarly provides
that notice to the tribe “shall be sent by registered or certified mail with return receipt
requested.” “[B]oth the federal ICWA regulations (25 C.F.R. § 23.11(d)(3) (2008)) and
section 224.2, subdivision (a) require the agency to provide all known information
concerning the child’s parents, grandparents and great-grandparents.” (In re Cheyanne F.
(2008) 164 Cal. App. 4th 571, 576.) Notice given by DCFS pursuant to the ICWA must
contain enough information to permit the tribe to conduct a meaningful review of its
records to determine the child’s eligibility for membership. As relevant here, section
224.2, subdivision (c) requires that “[p]roof of the notice, including copies of notices sent
and all return receipts and responses received, shall be filed with the court in advance of
the hearing . . . .” (Italics added.)
       The clerk’s transcript prepared for this appeal does not contain the last minute
information for the court filed on March 17, 2011, which the court received into evidence
at the jurisdiction hearing on April 26, 2011, and which evidently included the notices
sent by DCFS in compliance with ICWA requirements. However, based upon the exhibit


                                               3
to the motion to augment the record which contains the notices and which was obtained
from the juvenile court’s file, we are satisfied the court did in fact receive and review the
notices on April 26, 2011, in determining that ICWA notice was proper and that Z.O. is
not an Indian child.
       Having been served with the motion to augment the record on appeal (through her
counsel), Mother has had the opportunity to examine the notices sent to the tribes. She
has not filed a reply brief and has not argued that the content of those notices was in any
way deficient. Accordingly, we need not discuss the sufficiency of those notices. We
find no error requiring reversal of the challenged order.


                                      DISPOSITION


       The order terminating parental rights is affirmed.


       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS



                                                  SUZUKAWA, J.

We concur:



       WILLHITE, Acting P. J.



       MANELLA, J.




                                              4